


110 HR 1038 IH: Access to Life-Saving Medicine

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1038
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Waxman (for
			 himself, Mrs. Emerson,
			 Mr. Pallone,
			 Mr. Emanuel, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  licensing of comparable and interchangeable biological products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Life-Saving Medicine
			 Act.
		2.Definitions
			(a)AmendmentsSection 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)) is amended—
				(1)by striking
			 In this section, the term biological product means
			 and inserting the following:
					
						In this
			 section:(1)The term
				biological product means
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)The term ‘abbreviated biological product
				application’ means an abbreviated application for a license of a biological
				product containing the same, or similar, active ingredient as a reference
				product.
						(3)The term
				reference product means the single licensed biological product,
				approved under subsection (a) or subsection (k), against which a biological
				product is evaluated for demonstration of safety, potency, or purity.
						(4)The term
				comparable or comparability in reference to a
				biological product means the absence of clinically meaningful differences
				between the biological product and the reference product in terms of the
				safety, purity, and potency of the product based upon—
							(A)data derived from
				chemical, physical, and biological assays, and other non-clinical laboratory
				studies; and
							(B)data from any necessary clinical study or
				studies sufficient to confirm safety, purity, and potency in one or more
				appropriate conditions of use for which the reference product is licensed and
				intended to be used.
							Any
				studies under subparagraph (B) shall be designed to avoid duplicative and
				unethical clinical testing.(5)The terms interchangeable and
				interchangeability mean, with respect to the condition of use
				involved, that the biological product—
							(A)is comparable to
				the reference product; and
							(B)can be expected to
				produce the same clinical result as the reference product in any given
				patient.
							(6)The term
				thorough characterization means an analysis of structural features
				based upon appropriate analytical and functional testing sufficient to identify
				differences between a biological product and reference product relevant to
				safety, purity or potency.
						(7)The term final action means,
				with respect to an abbreviated biological product application, the Secretary’s
				issuance of a final action letter to the sponsor of an abbreviated biological
				product application which—
							(A)approves the
				application; or
							(B)disapproves the
				application and sets forth in detail an enumeration of the specific
				deficiencies in the particular application and of the specific, enumerated
				actions the sponsor would be required to take in order for the sponsor to
				receive a final action letter that approves such application.
							(8)The term final action date
				means, with respect to an abbreviated biological product application, the date
				by which the Secretary must take a final action on the application pursuant to
				subsection (k)(11).
						(9)The term
				reviewing division means the division responsible for the review
				of an application for approval of a biological product (including all
				scientific and medical matters, chemistry, manufacturing, and
				controls).
						.
				(b)Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall be construed to exclude an
			 application for licensure of a biological product under section 351(k) from the
			 definition of a human drug application in section 735(1)(C) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 379g(1)(C)).
			3.Regulation of
			 comparable and interchangeable biological products
			(a)In
			 generalSection 351 of the Public Health Service Act (42 U.S.C.
			 262) is amended—
				(1)in subsection
			 (a)(1)(A), by inserting under this subsection or subsection (k)
			 after biologics license; and
				(2)by adding at the
			 end the following subsection:
					
						(k)Regulation of
				comparable and interchangeable biological products
							(1)Submission of an
				abbreviated biological product applicationAny person may file
				with the Secretary an abbreviated biological product application. Any such
				application shall include the following:
								(A)Data demonstrating
				that the biological product is comparable to or interchangeable with the
				reference product.
								(B)Data demonstrating that the biological
				product and reference product contain highly similar principal molecular
				structural features, notwithstanding minor differences in heterogeneity
				profile, impurities, or degradation patterns. The Secretary shall find the
				following types of products to contain highly similar principal molecular
				structural features:
									(i)Two protein
				biological products with differences in structure between them solely due to
				post-translational events, infidelity of translation or transcription, or minor
				differences in amino acid sequence.
									(ii)Two polysaccharide
				biological products with similar saccharide repeating units, even if the number
				of units differ and even if there are differences in post-polymerization
				modifications.
									(iii)Two glycosylated
				protein products with differences in structure between them solely due to
				post-translational events, infidelity of translation or transcription, or minor
				differences in amino acid sequence, and if they had similar saccharide
				repeating units, even if the number of units differ and even if there were
				differences in post-polymerization modifications.
									(iv)Two
				polynucleotide biological products with identical sequence of purine and
				pyrimidine bases (or their derivatives) bound to an identical sugar backbone
				(ribose, deoxyribose, or modifications of these sugars).
									(v)Closely related,
				complex partly definable biological products with similar therapeutic intent,
				such as two live viral products for the same indication.
									Two
				biological products not enumerated in the foregoing clauses may be demonstrated
				to contain highly similar principal molecular structural features based upon
				such data and other information characterizing the two products as the
				Secretary determines to be necessary.(C)Data demonstrating
				that the biological product and reference product utilize the same mechanism or
				mechanisms of action for the condition or conditions of use prescribed,
				recommended, or suggested in the proposed labeling, but only to the extent the
				mechanism or mechanisms of action are known for the reference product.
								(D)Information to
				show that the condition or conditions of use prescribed, recommended, or
				suggested in the labeling proposed for the biological product have been
				previously approved for the reference product.
								(E)Information to
				show that the route of administration, the dosage form, and the strength of the
				biological product are the same as those of the reference product.
								(F)Data demonstrating
				that the facility in which the biological product is manufactured, processed,
				packed, or held meets standards designed to assure that the biological product
				continues to be safe, pure, and potent.
								(G)At the applicant’s
				option, publicly-available information regarding the Secretary’s previous
				determination that the reference product is safe, pure, and potent.
								(H)Any additional data
				and information in support of the application, including publicly-available
				information with respect to the reference product or another biological
				product.
								(2)Other
				applicationsAny person, including a person who has not conducted
				and does not have a right of reference to the studies in the application for a
				reference product, may submit an application under this paragraph for a
				biological product that differs from, or incorporates a change to, the
				reference product with respect to one or more characteristics described in
				subparagraphs (A) through (E) of paragraph (1), including a difference in
				safety, purity, or potency, so long as the application contains sufficient
				information to establish the safety, purity, and potency of the biological
				product relative to the reference product for its proposed condition or
				conditions of use.
							(3)FDA review of
				abbreviated biological product applications
								(A)Guidance
				regarding review of applicationsThe Secretary shall issue
				guidance for the individuals who review applications submitted under paragraph
				(1) or (2), which shall relate to promptness in conducting the review,
				technical excellence, lack of bias and conflict of interest, and knowledge of
				regulatory and scientific standards, and which shall apply equally to all
				individuals who review such applications.
								(B)Meetings with
				sponsors and applicantsThe Secretary shall meet with a sponsor
				of an investigation or an applicant for approval of a comparable or
				interchangeable biological product under this subsection if the sponsor or
				applicant makes a reasonable written request for a meeting for the purpose of
				reaching agreement on the design and size of studies needed for approval of the
				application. The sponsor or applicant shall provide information necessary for
				discussion and agreement on the design and size of such studies. Minutes of any
				such meeting shall be prepared by the Secretary and made available to the
				sponsor or applicant.
								(C)AgreementsAny
				agreement regarding the parameters of design and size of the studies of a
				biological product under this paragraph that is reached between the Secretary
				and a sponsor or applicant shall be reduced to writing and made part of the
				administrative record by the Secretary. Such agreement shall not be changed
				after the testing begins, except—
									(i)with the written
				agreement of the sponsor or applicant; or
									(ii)pursuant to a
				decision, made in accordance with subparagraph (D) by the director of the
				reviewing division, that a substantial scientific issue essential to
				determining the safety, purity, and potency of the biological product has been
				identified after the testing has begun.
									(D)Procedure
				regarding certain decisionsA decision under subparagraph (C)(ii)
				by the director shall be in writing and the Secretary shall provide to the
				sponsor or applicant an opportunity for a meeting at which the director and the
				sponsor or applicant will be present and at which the director will document
				the scientific issue involved.
								(E)Effect of
				decisionsThe written decisions of the reviewing division shall
				be binding upon, and may not directly or indirectly be changed by, the field or
				compliance office personnel unless such field or compliance office personnel
				demonstrate to the reviewing division why such decision should be
				modified.
								(F)Delays by
				reviewing divisionsNo action by the reviewing division may be
				delayed because of the unavailability of information from or action by field
				personnel unless the reviewing division determines that a delay is necessary to
				assure the marketing of a safe, pure, and potent biological product.
								(4)Approval of
				comparable or interchangeable biological products
								(A)Determination of
				comparabilityUpon review of an application submitted under
				paragraph (1) or (2) for a biological product, the Secretary shall issue a
				comparable biological product license for all conditions of use of the
				reference product sharing the same mechanism or mechanisms of action for which
				the applicant has demonstrated comparability for a single condition of use, or,
				if the mechanism or mechanisms of action are unknown, for the condition or
				conditions of use for which the data submitted establishes comparability,
				unless the Secretary finds and informs the applicant that—
									(i)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the biological product is comparable to
				the reference product for the condition or conditions of use prescribed,
				recommended, or suggested in the labeling proposed in the application;
									(ii)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the biological product and the reference product contain highly similar
				principal molecular structural features, notwithstanding minor differences in
				heterogeneity profile, impurities, or degradation patterns;
									(iii)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the biological product and reference
				product utilize the same mechanism or mechanisms of action for the conditions
				of use prescribed, recommended, or suggested in the labeling proposed for the
				biological product, unless the mechanism or mechanisms of action are not known
				for the reference product for such condition or conditions;
									(iv)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the route of administration, the dosage
				form, and the strength of the biological product are the same as those of the
				reference product;
									(v)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product are limited to one or more of the same use or uses as have
				been previously approved for the reference product;
									(vi)information
				submitted in the application or any other information available to the
				Secretary shows (I) the inactive ingredients of the biological product are
				unsafe for use under the conditions prescribed, recommended, or suggested in
				the labeling proposed for the biological product, or (II) the composition of
				the biological product is unsafe under such conditions because of the type or
				quantity of inactive ingredients included or the manner in which the inactive
				ingredients are included;
									(vii)information
				submitted in the application or any other information available to the
				Secretary fails to demonstrate that the facility in which the biological
				product is manufactured, processed, packed, or held meets standards designed to
				assure that the biological product continues to be safe, pure, and
				potent;
									(viii)the Secretary
				has withdrawn or suspended the license of the reference product, for safety or
				effectiveness reasons, or has published a notice of opportunity for hearing to
				withdraw such license for safety or effectiveness reasons, or the Secretary has
				determined that the reference product has been withdrawn from sale for safety
				or effectiveness reasons; or
									(ix)the application
				contains an untrue statement of material fact; and
									provides the applicant with a
				detailed explanation for the decision.(B)Determinations on
				interchangeabilitySubject to
				subparagraph (C) and paragraph (10), upon issuing a product license for a
				biological product under subparagraph (A), the Secretary shall make and publish
				one of the following determinations:
									(i)Such product is
				interchangeable with the reference product for one or more specified conditions
				of use prescribed, recommended, or suggested in the labeling of the biological
				product.
									(ii)Interchangeability
				has not been established.
									(C)Determination of
				interchangeability of subsequent biological productIf the
				Secretary determines that an application meets the approval requirements of
				subparagraph (A), and, prior to the issuance of a product license, the
				Secretary has made a determination of interchangeability of another biological
				product and the reference product for which the exclusivity period under
				paragraph (10) has not expired, the Secretary shall—
									(i)issue the product
				license for the subsequent biological product; and
									(ii)defer issuing any
				determination of interchangeability as to the subsequent biological product and
				the reference product until the exclusivity period under paragraph (10) has
				expired.
									(5)Postmarketing
				studies for applications submitted under paragraph (1)If the
				Secretary has agreed with the sponsor of the reference product, at the time of
				approval or any time thereafter, that the sponsor shall conduct one or more
				postmarketing safety studies, a person submitting an application for a
				biological product under paragraph (1) may agree with the Secretary to conduct
				a similar postmarketing safety study or studies upon a reasonable showing that
				such study or studies would provide relevant information not available from the
				studies on the reference product. The Secretary shall not, as a condition of
				approval, propose any additional postmarketing studies for such biological
				product.
							(6)Designation of
				official nameIf, pursuant to
				section 508 of the Federal Food, Drug, and Cosmetic Act, the Secretary
				determines that designation of an official name for a comparable biological
				product is necessary or desirable in the interests of usefulness or simplicity,
				the Secretary shall designate the same official name for the comparable
				biological product as the Secretary designated for the reference product. This
				paragraph shall not apply to products approved under paragraph (7).
							(7)Other approval
				provisionsThe Secretary shall approve, under the provisions of
				paragraph (4)(A), an application for a license submitted under paragraph (2),
				except that the Secretary shall approve such an application that would
				otherwise be disapproved by reason of one or more of subparagraphs (A) through
				(E) of paragraph (4)(A), if the application and any other information available
				to the Secretary are sufficient to establish the safety, purity, and potency of
				the comparable biological product relative to the reference product for the
				proposed condition or conditions of use for such product.
							(8)Establishing
				interchangeability for comparable biological products
								(A)In
				generalIn an original application or a supplement to an
				application under this subsection, an applicant may submit information to the
				Secretary to demonstrate the interchangeability of a comparable biological
				product and the reference product. An applicant may withdraw an
				interchangeability submission at any time. A request for an interchangeability
				determination submitted after the filing of an application shall be considered
				a major amendment to the application. Nothing in this subsection shall be
				construed to prohibit the Secretary from making a determination of
				interchangeability at any time after approval.
								(B)GuidanceWithin
				one year after enactment of the Access to Life-Saving Medicine Act, the
				Secretary shall issue guidance regarding standards and requirements for
				interchangeability. The Secretary may make determinations of interchangeability
				under paragraph (4)(B) prior to issuing guidance under this
				subparagraph.
								(9)Interchangeability
				labeling for comparable biological productsUpon a determination of interchangeability,
				the Secretary, if requested by the applicant, shall provide for the label of
				the comparable biological product to include a statement that the biological
				product is interchangeable with the reference product for the conditions of use
				prescribed, recommended, or suggested in the labeling for which
				interchangeability has been established.
							(10)Exclusivity
								(A)In
				generalUpon review of an
				abbreviated biological product application relying on the same reference
				product for which a prior biological product has received a determination of
				interchangeability for any condition of use, the Secretary shall not make a
				determination under paragraph (4)(B) that the second or subsequent biological
				product is interchangeable for any condition of use, and no holder of a
				biological product license approved under subsection (a) shall manufacture,
				market, sell, or distribute a rebranded interchangeable biological product,
				directly or indirectly, or authorize any other person to manufacture, market,
				sell, or distribute a rebranded interchangeable biological product, for any
				condition of use, until the earlier of—
									(i)180 days after the
				first commercial marketing of the first interchangeable comparable biological
				product to be approved as interchangeable for that reference product;
									(ii)one year
				after—
										(I)a final court
				decision on all patents in suit in an action instituted under paragraph (17)(C)
				against the applicant that submitted the application for the first approved
				interchangeable comparable biological product; or
										(II)the dismissal
				with or without prejudice of an action instituted under paragraph (17)(C)
				against the applicant that submitted the application for the first approved
				interchangeable comparable biological product; or
										(iii)(I)36 months after approval
				of the first interchangeable comparable biological product if the applicant has
				been sued under paragraph (17)(C) and such litigation is still ongoing within
				such 36-month period; or
										(II)one year after approval in the event
				that the first approved interchangeable comparable applicant has not been sued
				under paragraph (17)(C).
										For
				purposes of this subparagraph, the term final court decision means
				a final decision of a court from which no appeal (other than a petition to the
				United States Supreme Court for a writ of certiorari) has been or can be
				taken.(B)Rebranded
				interchangeable biological productFor purposes of this subsection, the term
				rebranded interchangeable biological product—
									(i)means any
				rebranded interchangeable version of the reference product involved that the
				holder of the biological product license approved under subsection (a) for that
				reference product seeks to commence marketing, selling, or distributing,
				directly or indirectly; and
									(ii)does not include
				any product to be marketed, sold, or distributed—
										(I)by an entity
				eligible for exclusivity with respect to such product under this paragraph;
				or
										(II)after expiration
				of any exclusivity with respect to such product under this paragraph.
										(11)HearingIf the Secretary decides to disapprove an
				abbreviated biological product application, the Secretary shall give the
				applicant notice of an opportunity for a hearing before the Secretary on the
				question of whether such application is approvable. If the applicant elects to
				accept the opportunity for hearing by written request within thirty days after
				such notice, such hearing shall commence not more than ninety days after the
				expiration of such thirty days unless the Secretary and the applicant otherwise
				agree. Any such hearing shall thereafter be conducted on an expedited basis,
				and the Secretary’s order thereon shall be issued within ninety days after the
				date fixed by the Secretary for filing final briefs.
							(12)Final action
				date
								(A)In
				generalThe Secretary shall take a final action on an abbreviated
				biological product application by the date that is 8 calendar months following
				the sponsor’s submission of such application, or 180 days following the
				Secretary’s notification to the applicant that its application has been
				accepted for filing, whichever is earlier.
								(B)ExtensionThe
				final action date provided by subparagraph (A) with respect to an application
				may be extended for such period of time as is agreed to by the Secretary and
				the applicant in a jointly executed written agreement that is counter-signed by
				the Secretary and the applicant no later than 30 days prior to such
				date.
								(13)Request for
				delay of final actionNotwithstanding paragraph (18) or any other
				provision of law, the Secretary shall not fail or refuse to take a final action
				on an abbreviated biological product application by the final action date on
				the basis that a person, other than the comparable biological product
				applicant, has requested (in a petition or otherwise) that the Secretary refuse
				to take or otherwise defer such final action, and no court shall enjoin the
				Secretary from taking final action or stay the effect of final action
				previously taken by the Secretary, except by issuance of a permanent injunction
				based upon an express finding of clear and convincing evidence that the person
				seeking to have the Secretary refuse to take or otherwise to defer final action
				by the final action date—
								(A)has prevailed on
				the merits of the person’s complaint against the Secretary;
								(B)will suffer
				imminent and actual irreparable injury, constituting more than irrecoverable
				economic loss, and that also will threaten imminent destruction of such
				person’s business; and
								(C)has an interest
				that outweighs the overwhelming interest that the public has in obtaining
				prompt access to a comparable biological product.
								(14)Report on
				extensions of final action dateThe Secretary shall prepare and
				submit to the President, the Committee on Energy and Commerce of the House of
				Representatives, and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report regarding any jointly executed written agreement to extend
				the final action date under this Act within 15 calendar days after the joint
				execution of any such written agreement.
							(15)Report on
				failure to take final actionThe Secretary shall prepare and
				submit annually to the President, the Committee on Energy and Commerce of the
				House of Representatives, and the Committee on Health, Education, Labor, and
				Pensions of the Senate a report detailing the specific and particularized
				reasons enumerated by the reviewing division for each instance of the
				Secretary’s failure to take final action by the final action date in the
				previous year.
							(16)RegulationsThe
				Secretary shall establish, by regulation within 2 years after the date of the
				enactment of this subsection, requirements for the efficient review, approval,
				suspension, and revocation of abbreviated biological product applications under
				this subsection.
							(17)Patents
								(A)Request for
				patent information
									(i)In
				generalAt any time,
				including at the initial stages of development, an applicant or a prospective
				applicant under this subsection may send a written request for patent
				information to the holder of the approved application for the reference
				product. The holder of the approved application for the reference product
				shall, not later than 60 days after the date on which the holder receives the
				request, provide to the applicant or prospective applicant a list of all those
				patents owned by, or licensed to, the holder of the approved application that
				the holder believes in good faith relate to the reference product, including
				patents that claim the approved biological product, any method of using such
				product, any component of such product, or any method or process of
				manufacturing such product or component.
									(ii)Costs of
				complying with requestThe application holder may demand payment
				of not more than $1,000 to offset the cost of responding to the request for
				information.
									(iii)UpdatesFor a period of two years beginning on the
				date on which the holder of the approved application for the reference product
				receives the request for information, the holder shall send to the applicant or
				prospective applicant updates of its response to the request for information by
				identifying all relevant patents issued or licensed to the holder after the
				initial response under clause (i). Any such update must be provided, in the
				case of a new patent, not later than 30 days after the date on which the patent
				is issued and, in the case of a license, not later than 30 days after the date
				on which the holder obtains the license.
									(iv)Additional
				requestsThe applicant may submit additional requests for patent
				information, subject to the requirements of this paragraph, at any time.
									(B)Patent
				notificationsAt any time after submitting an application under
				this subsection, the applicant may provide a notice of the application with
				respect to any one or more patents identified by the holder of the reference
				product pursuant to subparagraph (A). An applicant may submit additional
				notices at any time, and each notice shall be subject to the provisions of this
				subparagraph. Each notice shall—
									(i)be
				sent to the holder of the approved application for the reference product and to
				the owner of any patent identified by the holder pursuant to subparagraph
				(A);
									(ii)include a
				detailed statement of the factual and legal bases for the applicant’s belief
				that the patents included in the notice are invalid, are unenforceable, or will
				not be infringed by the commercial sale of the product for which approval is
				being sought under this subsection; and
									(iii)identify 1 or more judicial districts in
				which the applicant consents to such suit being brought.
									(C)Action for
				infringementWithin 45 days after the date on which the holder of
				the approved application for the reference product, or the owner of a patent,
				receives a notice under subparagraph (B), the holder or patent owner may bring
				an action for infringement only with respect to the patent or patents included
				in the notice, and only in a judicial district identified pursuant to
				subparagraph (B)(iii).
								(D)Limitation on
				declaratory judgment actionsWith respect to any patent relating to a
				product that is the subject of an application under this subsection, the
				recipient of a notice under subparagraph (B) with respect to that application
				may not, prior to the commercial marketing of the product, bring any action
				under section 2201 of title 28, United States Code, for a declaration of
				infringement, validity, or enforceability of any such patent that was not
				identified in the notice. With respect to any such patent identified in the
				notice, any such action may, notwithstanding chapter 87 of title 28, United
				States Code, be brought only in a judicial district identified in the
				notice.
								(E)Discretion of
				applicantsAn applicant or
				prospective applicant for a comparable biological product under this subsection
				may not be compelled, by court order or otherwise, to initiate the procedures
				set forth in this paragraph. Nothing in this paragraph requires an applicant or
				a prospective applicant to invoke the procedures set forth in this
				paragraph.
								(18)Petitions and
				civil actions regarding approval of certain applications
								(A)In
				generalWith respect to a pending application submitted under
				paragraph (1) or (2), if a petition is submitted to the Secretary that seeks to
				have the Secretary take, or refrain from taking, any form of action relating to
				the approval of the application, including a delay in the effective date of the
				application, the following applies, subject to subparagraph (E):
									(i)(I)The Secretary may not, on the basis of the
				petition, delay approval of the application unless the Secretary determines,
				within 30 days after receiving the petition, that a delay is necessary to
				protect the public health. Consideration of a petition shall be separate and
				apart from the review and approval of the application.
										(II)With
				respect to a determination by the Secretary under subclause (I) that a delay is
				necessary to protect the public health:
											(aa)The Secretary shall publish on the Internet
				site of the Food and Drug Administration a statement providing the reasons
				underlying the determination.
											(bb)Not later than 10 days after making the
				determination, the Secretary shall provide notice to the sponsor of the
				application and an opportunity for a meeting with the Commissioner to discuss
				the determination.
											(ii)The Secretary shall take final agency
				action on the petition not later than 180 days after the date on which the
				petition is submitted. The Secretary shall not extend such period, even with
				the consent of the petitioner, for any reason, including based upon the
				submission of comments relating to the petition or supplemental information
				supplied by the petitioner.
									(iii)The Secretary may not consider the petition
				for review unless it is signed and contains the following verification:
				I certify that, to my best knowledge and belief: (a) this petition
				includes all information and views upon which the petition relies; (b) this
				petition includes representative data and/or information known to the
				petitioner which are unfavorable to the petition; and (c) I have taken
				reasonable steps to ensure that any representative data and/or information
				which are unfavorable to the petition were disclosed to me. I further certify
				that the information upon which I have based the action requested herein first
				became known to the party on whose behalf this petition is submitted on or
				about the following date: _______. I received or expect to receive payments,
				including cash and other forms of consideration, from the following persons or
				organizations to file this petition: ________. I verify under penalty of
				perjury that the foregoing is true and correct..
									(B)Exhaustion of
				administrative remedies
									(i)Final agency
				action within 180 daysThe
				Secretary shall be considered to have taken final agency action on a petition
				referred to in subparagraph (A) if—
										(I)during the 180-day period referred to in
				clause (ii) of such subparagraph, the Secretary makes a final decision within
				the meaning of section 10.45(d) of title 21, Code of Federal Regulations (or
				any successor regulations); or
										(II)such period
				expires without the Secretary having made such a final decision.
										(ii)Dismissal of
				certain civil actionsIf a
				civil action is filed with respect to a petition referred to in subparagraph
				(A) before final agency action within the meaning of clause (i) has occurred,
				the court shall dismiss the action for failure to exhaust administrative
				remedies.
									(C)Applicability of
				certain regulationsThe
				provisions of this section are in addition to the requirements for the
				submission of a petition to the Secretary that apply under section 10.30 or
				10.35 of title 21, Code of Federal Regulations (or any successor
				regulations).
								(D)Annual report on
				delays in approvals per petitionsThe Secretary shall annually submit to the
				Congress a report that specifies—
									(i)the
				number of applications under this subsection that were approved during the
				preceding 12-month period;
									(ii)the number of
				such applications whose effective dates were delayed by petitions referred to
				in subparagraph (A) during such period; and
									(iii)the number of
				days by which the applications were so delayed.
									(E)ExceptionThis paragraph does not apply to a petition
				that is made by the sponsor of an application under this subsection and that
				seeks only to have the Secretary take or refrain from taking any form of action
				with respect to that application.
								(F)DefinitionFor purposes of this paragraph, the term
				petition includes any request to the Secretary, without regard to
				whether the request is characterized as a
				petition.
								.
				(b)Additional
			 amendments
				(1)PatentsSection
			 271(e) of title 35, United States Code, is amended—
					(A)in paragraph (2)—
						(i)by
			 striking or at the end of subparagraph (A);
						(ii)by
			 adding or at the end of subparagraph (B);
						(iii)by
			 inserting after subparagraph (B) the following:
							
								(C)a
				notice described in section 351(k)(17)(B) of the Public Health Service Act, but
				only with respect to a patent identified in such
				notice,
								;
				and
						(iv)in
			 the matter following subparagraph (C) (as inserted by clause (iii) of this
			 subparagraph), by inserting before the period the following: , or if the
			 notice described in subparagraph (C) is provided in connection with an
			 application to obtain a license to engage in the commercial manufacture, use,
			 or sale of a biological product claimed in a patent or the use of which is
			 claimed in a patent before the expiration of such patent; and
						(B)by adding at the
			 end the following paragraph:
						
							(6)(A)This paragraph applies, in lieu of
				paragraph (4), in the case of a patent—
									(i)which is disclosed in a response to
				a request for patent information pursuant to subparagraph (A) of section
				351(k)(17) of the Public Health Service Act;
									(ii)with respect to which a notice was
				provided pursuant to subparagraph (B) of such section; and
									(iii)for which an action for
				infringement of the patent—
										(I)was brought after the expiration of the
				45-day period described in subparagraph (C) of such section; or
										(II)was brought before the expiration of the
				45-day period described in subclause (I), but which was dismissed without
				prejudice or was not prosecuted to judgment in good faith.
										(B)In an action for infringement of a
				patent described in subparagraph (A), the sole and exclusive remedy that may be
				granted by a court, upon a finding that the person who submitted the notice
				described in subparagraph (A)(ii) infringed the patent, or that any person
				induced or contributed to infringement of the patent, shall be a reasonable
				royalty.
								(C)The owner of a patent that should have been
				disclosed in response to a request for patent information made by an applicant
				pursuant to subparagraph (A)(i) of section 351(k)(17) of the Public Health
				Service Act, but that was not timely disclosed under that subparagraph, may not
				bring an action under this section for infringement of that patent.
								.
					(2)Conforming
			 amendments
					(A)Title
			 28Section 2201(b) of title
			 28, United States Code, is amended by inserting before the period the
			 following: , or section 351 of the Public Health Service
			 Act.
					(B)Public Health
			 Service ActSubjection (j) of section 351 of the Public Health
			 Service Act (42 U.S.C. 262) is amended by inserting or subsection
			 (k) after subsection (a).
					
